Citation Nr: 0917448	
Decision Date: 05/08/09    Archive Date: 05/19/09	

DOCKET NO.  06-32 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic skin 
disability, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from August 1962 to September 
1966, including aboard U.S.S. St. Paul which was off the 
shore of the Republic of Vietnam from June 4, 1966, to 
July 11, 1966, and from July 25, 1966, to August 28, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
VARO in Waco, Texas, that denied service connection for a 
chronic skin disorder, to include actinic keratosis and tinea 
pedis.  

The Veteran's argument is that he developed a chronic skin 
disorder that is a result of his exposure to herbicides while 
serving on board U.S.S. St. Paul while it was off the coast 
of Vietnam.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA appealed that decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a Court holding that may ultimately be overturned on 
appeal, on October 21, 2006, the Secretary of VA imposed a 
stay at the Board on the adjudication of claims affected by 
Haas.  The Court temporarily stayed the adjudication of cases 
before the Board and RO that are potentially affected by 
Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per 
curium).  The Veteran was notified by the Board that his 
claim of service connection for a chronic skin disorder was 
stayed in an August 2008 decision. 

The Federal Circuit then reversed the Court's decision, in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in holding 
that the Court had erred in rejecting VA's interpretation of 
Section 3.307(a)(6)(iii) as requiring a serviceman's presence 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in Vietnam 
in order to benefit from the regulation's presumption.  The 
Federal Circuit issued a mandate in Haas effective October 
16, 2008.  The appellant in Haas filed a petition for a writ 
of certiorari to the Supreme Court, which was denied on 
January 21, 2009.  In light of the denial of the writ, VA's 
Office of General Counsel has advised the Board to resume 
adjudication of the previously stayed cases.  Thus, the Board 
may now proceed with adjudication of the Veteran's claim for 
service connection for a chronic skin disorder.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam Era, and his overseas service with the 
Navy did not involve duty or presentation within the land 
borders of Vietnam (including inland waterways).  

2.  Any current chronic skin disorder is not attributable to 
the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic skin 
disorder, to include as due to herbicide exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August 2005 and May 2006, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a chronic 
skin disability, including as due to herbicide exposure.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in the May 2006 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of her rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disability and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran contends that he incurred a chronic skin disorder 
during active service, including as due to in-service 
herbicide exposure.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or by aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of continuity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for an injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 U.S.C.A. § 3.303(d).  

Certain disorders associated with herbicide agent exposure in 
service, including chloracne or other acneform disease 
consistent with chloracne, may be presumed to be service 
connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Veterans who served in the Republic of Vietnam after the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involve duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2008).  

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the Federal 
Circuit found that the phrase "service in the Republic of 
Vietnam" as used in 38 C.F.R. § 3.307(a)(6) pertaining to 
diseases presumed to be associated with herbicide exposure 
was not inconsistent with the phrase "service in Vietnam" as 
used in 38 C.F.R. § 3.313(a) pertaining to the presumption of 
service connection for diabetes mellitus which is based upon 
an association of service in Vietnam, including service 
aboard ships.  The decision upheld the VA's interpretation of 
38 C.F.R. § 3.307(a)(6) as requiring actual service on land 
in Vietnam.  

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding 
the foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub L. No. 98-542, Section 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a Veteran from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  See Brock v. Brown, 
10 Vet. App.155 (1997).  

Service connection generally requires medical evidence of:  
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed inservice disease or injury and 
a present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.  

The Board has reviewed all the evidence in the claims folder 
thoroughly.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss in detail all the evidence submitted by the 
Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 
1380 (Fed. Cir. 2000) (holding that the Board must review the 
entire record but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (finding that the law requires only 
that the Board provides reasons for rejecting evidence 
favorable to the Veteran).  

In this case, the available service treatment records show 
the Veteran was seen on one occasion onboard U.S.S. St. Paul 
(CA-73) in December 1964 for a rash on the abdomen and the 
lower legs of 24 hours' duration.  On another occasion in 
January 1965, he was seen aboard ship for folliculitis of the 
pubic area.  The area was shaved and cleansed.  The remaining 
service treatment records are without reference to complaints 
and findings indicative of the presence of a chronic skin 
disorder.  At the time of separation examination in September 
1966, clinical evaluation of the skin was recorded as normal.  

The post service records do not document the presence of a 
chronic skin disorder for years following service discharge.  
The medical evidence includes the report of a special skin 
examination accorded the Veteran by VA in November 2005.  The 
claims file and the Veteran's medical record were reviewed by 
the examiner.  The Veteran stated that he had a rash on the 
abdomen and legs in December 1964.  Notation was made that 
this was managed with antihistamine and Coltrimazole.  
Notation was also made that in January 1965 he received 
treatment for folliculitis in the pubic region.  The Veteran 
reported he was given topical cream and this afforded 
temporary improvement.  The Veteran claimed that ever since 
onset, the course of his condition was intermittent with 
periods of remission.  He stated he had never been 
hospitalized or had surgery because of any skin disorder.  He 
currently used an over the counter ointment constantly or 
near constantly and also took Coltrimazole for tinea pedis.  
The Veteran stated that in 1993 he saw a private 
dermatologist who performed allergy skin testing and claimed 
he was told he was positive for a certain kind of oil.  The 
examiner noted there was no documentation of this in the 
claims file.  He stated that he worked as an auto mechanic 
since 1994, but since 2004 had not done any mechanic jobs 
after undergoing knee replacement.  The pertinent examination 
diagnosis was keratosis on the dorsum of the hand.  It was 
stated there were no active lesions involving the abdomen, 
groin, back, or legs.  

The VA examiner stated in November 2005 that following 
careful review of the claims file, the medical records, and 
current findings, it was his "medical opinion that the skin 
condition (actinic keratosis) is less likely than not related 
to the skin condition the Veteran was treated while in 
service."  The examiner noted that the folliculitis and skin 
hypersensitivity for which the Veteran received treatment in 
service "are different clinical entities from actinic 
keratoses.  Hypersensitivity reaction nor the folliculitis, 
neither lead to actinic keratosis."  There is no medical 
opinion of record to the contrary.

Additional pertinent medical evidence dates from the last few 
years and includes a diagnosis of tinea pedis.  There is no 
medical opinion of record relating this or the actinic 
keratosis or any other skin disorder to the Veteran's 
military service.  No competent information has been provided 
indicating how either disorder might otherwise be related to 
an established event, injury, or disease in service.

The evidence in the Veteran's favor is his own assertion that 
he has skin problems related to his active service many years 
ago.  While he is competent to testify as to symptoms such as 
a rash which is not medical in nature, he is not competent to 
render a medical diagnosis.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that 
certain disabilities are not conditions capable of lay 
diagnosis).  In other words, while the Veteran may opine that 
a current skin disorder is related to his inservice 
complaints, he is not competent to offer an opinion on a 
matter clearly requiring medical expertise.  See Jandreau v. 
Nicholson, No. 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
Footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between any current claimed skin disorder and his 
military service many years ago.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  

The Board also finds that the Veteran is not presumed to have 
been exposed to an herbicide agent, such as Agent Orange, 
during his active service in the 1960's.  The personnel 
records and other records on file are devoid of evidence that 
the Veteran set forth on the land mass of Vietnam or its 
inland waterways.  The Veteran's personnel records disclose 
he was on board the U.S.S. St. Paul which was in the official 
waters of Vietnam from June 4, 1966, to July 11, 1966, and 
from July 25, 1966, to August 28, 1966.  However, the Veteran 
himself has not claimed that he stepped foot in Vietnam and 
there is no evidence that he ever did so.  Thus, the Board 
finds the Veteran lacks "service in the Republic of Vietnam" 
for VA compensation purposes.  See 38 C.F.R. § 3.307(a)(6); 
and VAOPGCPREC 27-97 (holding that mere service on a deep 
water naval vessel in the waters offshore of the Republic of 
Vietnam is not qualifying service in Vietnam).  Because the 
presumptive provisions of 38 C.F.R. § 3.307 are not 
applicable to this case, the Veteran's claimed exposure to 
herbicides in service may not be presumed.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
chronic skin disorder, to include as due to herbicide 
exposure.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


					ORDER

Entitlement to service connection for a chronic skin 
disability, including as due to herbicide exposure, is 
denied.



	                        
____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


